10
11
12
13
14
15
16

17

' 13-

19

20

21

22

_ Case 3:18-cv'-05035-JLR Document 24-2 Filed 02/19!19 Page 1 012

U.S. District lodge Jarnes L. Robart

UNITED STATES DISTRICT COURT t
WESTERN DISTRICT OF WASHINGTON

TACOMA DIVISION
JAI\JES DA]LEY, ' - 3:18-CV-05035-JLR
Plaintiff,
vs.
COMMISSIONER OF SOCIAL S'ECURITY, ORDE.R
Defendant. '

 

 

 

It is hereby ORDERED that attorney fees in the amount of $3,220.79 Shall be awarded to
Plaintiff pursuant to the Equal Aeeess to Justiee Aet, 28 U.S.C. § 2412. Attorney fees Wlll be
paid to P`laintiff’ s attorney, dependent upon verification that Plaintiff has no debt Which qualities
for offset against the awarded fees, pursuant to the Treasury -Offset Prograrn as discussed in
Aslrue v. liath 130 S.Ct. 2521 (2010). Attorney fees are paid pursuant to 28 U.S-.C. §1920.

If Plaintiff has no such debt, then the check shall be made out to Plaintiff” s attorney and
mailed to Plaintiff’s attorney’s office as folloWs.: Kevin Kerr, P.O. Box 14490, Portland, OR
97293. I`f Plaintiff has a debt, then the cheek for any remaining funds after offset ofthe debt

Shall be made to Plaintiff and mailed to Plaintiff‘s attorneys office at the address stated above

 

 

 

10

11

12

13-

14

15

16

17

18

19

20

21

22

 

 

Case 3:18~0V~05035-JLR Dooument 24-2 Filed 02/19119 Page 2 of 2

lt ,
DATED this l[§__ day of -;Q,Q~g § _, 2019.

uNITE)B sTA!TEs DISTRICT J"UDGE

Recornrnencled for Entry
This _ day of , 2019.

 

 

United States Ma'gistrate Judge

Presented by:

LI$ML___
KEVfN KER.R, WSB #47715
Schneider Kerr & Robiehaux
P() Box 14490

Portland, OR 97293

(503) 255-9092
kevinkerr@sehneiderlaw.eorn

 

 

